This is an original petition filed by John H. Gray, in which he alleges and states that he is unlawfully imprisoned and restrained by Clyde Kyser, sheriff of Pontotoc county, Okla.; that the cause of said restraint is that he is held by the sheriff without bail, charged with the crime of murder; that the district judge has denied him bail, and the petitioner asks this court to enlarge him on bail. The petition further states that the restraint is illegal and unauthorized, in that the proof of the guilt of the petitioner is not evident nor the presumption great.
The petitioner, in support of the allegations in his petition, offers the testimony taken by the examining magistrate. After carefully reading the testimony taken by the examining magistrate, we hold that the petitioner is not entitled to the relief prayed for in his petition. Therefore the writ is denied.
EDWARDS, P. J., and CHAPPELL, J., concur. *Page 27